*434CONCURRING AND DISSENTING OPINION BY
JUDGE Manderino :
I concur with that part of the majority opinion which remands this case to the State Real Estate Commission for revision of.the penalty imposed. However, I feel that whatever penalty is imposed should be based solely on the fact that Alfred Y. Meitner had an office established at an address and under a name which were not authorized by his real estate broker’s license.
I dissent from that portion of the majority opinion which holds that Alfred Y. Meitner was in violation of the escrow provisions of the Real Estate Brokers License Act.
It is important to note that Alfred Y. Meitner had nothing to do with the transactions involving Paul and Bessie Williams which were alleged to have been -the basis for the escrow violations in this case. Meitner at no time dealt personally with the Williams and had nothing to do personally with the transactions that occurred.
The sole basis for holding that Meitner was in violation of escrow provisions of the law is based upon transactions involving the purchase of a lot which occurred between Paul and Bessie Williams and Meit-ner’s son, Alfred Y. Meitner, Jr.
Meitner, Jr. was the Assistant Yice President of the Cayuga Land Company, a legally established corporation in the State of Pennsylvania. Paul and Bessie Williams visited the offices of the Cayuga Land Company and there met Meitner, Jr., the Assistant Yice President of the corporation. The corporation owned land and was selling lots to the public. The Williams purchased a lot from the Cayuga Land Company which company was represented by Meitner, Jr., the Assistant Vice President of the corporation. This is usually what happens when a corporation is doing business. Since *435a corporation cannot talk it is necessary that an individual — a corporate officer — act for that corporation. Indeed it is impossible for a corporation to do business without being represented by one of its officers or authorized employees.
Cayuga Land Company entered into an agreement with the Williams for. the purchase of the lot. The agreement provided that the Williams were to pay One Thousand ($1,000.00) Dollars which was not to be held in escrow. There is no law which prevents a corporation from selling lots and entering into an agreement with the purchaser for the payment of One Thousand ($1,000.00) Dollars toward the purchase price, which One Thousand ($1,000.00) Dollars is to be paid immediately to the corporation. This was done in the present case.
Subsequently the Cayuga Land Company became insolvent and the Williams did not receive their property and they lost the One Thousand ($1,000.00) Dollars which they had paid directly to Cayuga Land Company.
It is important to note that everything that Meit-ner, Jr. did in his relationships and transactions with Paul and Bessie Williams were perfectly legal functions for the officer of a corporation to perform. There is no allegation by anyone, including the State Real Estate Commission, that as an officer of the Cayuga Land Company, Meitner, Jr. broke any civil or criminal law in his relationship to the Williams. There is no allegation of fraud or misrepresentation or lack of consideration or any other such allegation. The Williams were never misled as to with whom they were dealing. The agreement of sale listed the parties as the 'Williams, as buyers, and Cayuga Land Company, as sellers. This agreement required a deposit of One Thousand ($1,000.00) Dollars which was paid by the Williams, One Hundred ($100.00) Dollars in cash and Nine Hun*436dred ($900.00) Dollars by a check which was endorsed by Mrs. Bessie Williams to Cayuga Laud Company. The agreement also made no mention of an escrow account. It should have been absolutely clear to the Williams that they were dealing directly with Cayuga Land Company. Thus, all of Meitner, Jr.’s transactions with the Williams were perfectly legal when performed by the officer of a corporation in relation to land owned by that corporation. We do not have here a case of allegation that buyers of property were handled dishonestly or were hurt by fraudulent misrepresentations about the property or its sale. It can only be concluded that Meitner, Jr., as First Vice President of Cayuga Land Company, dealt fairly and honestly with the Williams in their desire to purchase a lot from the Cayuga Land Company.
It is claimed, however, that Meitner, Jr., because he is the holder of a real estate salesman’s license, must be bound twenty-four (24) hours a day, regardless of circumstances, to acting in the capacity of a real estate salesman. It is admitted that Meitner, Jr. held a real estate license and was employed by his father, Meit-ner, who was a real estate broker. However, he was employed as a real estate salesman at a location entirely separate from the Cayuga Land Comphny. There are two places of business involved in this case: (1) the offices of the Cayuga Land Company, and (2) the offices of Meitner as a real estate broker. There is no allegation that in any way anything was done to confuse the two offices in the minds of the public. They were physically separate and there was no indication whatsoever within or without the office of the Cayuga Land Company that it was the office of a real estate broker or the office of a real estate salesman.
Thus Meitner, Jr. had two jobs. It is undisputed that he was the Assistant Vice President of the *437Cayuga Laud Company and worked in their offices as an Assistant Vice President selling property. There is no law which prohibits an individual from holding two or more jobs simultaneously. There is no requirement in the law that one who has legal authority to work as a real estate salesman must work at that job and no other. The law defines a real estate salesman as one who is employed by a broker to sell real estate. Meitner, Jr. was not employed and was receiving no payment from his father for his work at the Cayuga Land Company. There is no allegation or proof that Meitner, the real estate broker, was employing his son to sit in an entirely different office of a different company, namely the Cayuga Land Company, to perform services. Meitner, Jr. was to receive nothing from his father for any of the activities and work which he performed at the Cayuga Land Company. We find it impossible to see how Meitner, Jr. could be held to be employed by his father, a real estate broker, when he was outside of his father’s broker’s office at an entirely different corporate office working as an officer of that corporation in selling lots to the public.
It is claimed that Meitner, Jr., as Assistant Vice President of Cayuga Land Company, did not receive a salary but was to be paid at a later date depending upon what profit the corporation made. Somehow this is supposed to be employment by a real estate broker. We fail to see how this can be so. If the Cayuga Land Company made profits on the sale and construction activities, Meitner, Jr. might receive a commission. But this commission was not coming from any licensed real estate broker who employed him to sell property; it was coming from the corporation which had hired Meit-ner, Jr. as Assistant Vice President to work in its offices selling its lots to the public.
We repeat that there were absolutely no manifestations of any kind to the public or to the Williams that *438indicated that Meitner, Jr. was doing anything other .than acting as First Vice President of Cayuga Land Company in its offices. There is nothing in the record that indicates that the Williams even knew that Meit-ner, Jr. was a real estate salesman in another business, at another location and worked there at other times. There is nothing in the record to indicate that the Williams even knew that Meitner, Jr.’s father was a real estate broker and did have a real estate business at another location in a different place. The State. Real Estate Commission also pointed to the fact that Meitner, •Sr. was also an officer of the Cayuga Land Company. Meitner, Sr. was the Assistant Treasurer of that company. We fail to see how this changes the situation at ¿11. There is nothing illegal about a real estate broker serving as Assistant Treasurer of a separate corporation'.
The essence of this entire matter is that simply because a person holds a real estate salesman’s license does not mean that he is barred at all times that he is holding the license from accepting any other employment or doing anything else during the twenty-four (24) hours of his day.
There are other violations which have been charged against Meitner by the Commission; namely, that he had an office established at an unauthorized place and under an improper name. These alleged violations are merely that Meitner was operating his office under the name of Meitner Company when he was licensed to do business under the name of Alfred V. Meitner, and that he was operating his business at an address different from the one authorized on his license. It is inconceivable that the Commission would revoke a license on the basis of such nominal violations.
I, too, would remand this case to the State Real Estate Commission for a revision of the penalty imposed. *439However, I disagree with, the majority’s conclusion that Meitner, Jr. was acting as a real estate salesman in this particular transaction. Thais, in my opinion, any penalty imposed on Meitner should be based solely on the fact that he had an office established at an unauthorized place and under an improper name. These are minor infractions and warrant only a nominal penalty.